The order of this Court suspending Judge Fox from acting in any judicial capacity dated November 2, 1988, is amended to add the following:
In order that the provisions of Rule 5(1) providing that such suspension be “without loss of compensation” be fairly implemented, it is directed that Judge Fox be paid judicial per diem compensation for each of those days certified by the Presiding Judge of Bennington County that the business of that court authorizes the participation of assistant judges. Such certification shall be attached to the voucher submitted by Judge Fox for pay purposes.
Allen, C.J., dissents.